Citation Nr: 1212608	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  05-09 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to October 1, 2008, for the award of a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel





INTRODUCTION

The Veteran served on active duty from August 1975 to August 1979 and from August 1983 to December 1994, with additional unverified service in between. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of April 2009 and February 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).

In an April 2009 rating decision, the RO granted the Veteran's claim for a total disability rating based upon individual unemployability (TDIU) and assigned an effective date of October 23, 2008.  In a February 2010 rating decision, the RO adjusted the effective date to October 1, 2008.  In April 2010, the Veteran filed a notice of disagreement with the effective date assigned.

The Veteran's notice of disagreement was timely as to the February 2010 rating action, but was received more than one year from the issuance of the April 2009 decision.  In any event, the Board finds that, new and material evidence (that addressing an unestablished fact necessary to substantiate the claim) under 38 C.F.R. § 3.156(b) was received within a year of the April 2009 rating decision.  Thus, that determination never became final and both the April 2009 and February 2010 decisions are on appeal.  

The Board recognizes that the January 2011 Remand characterized the issue as a claim for an effective date prior to October 23, 2008.  Based upon a review of the claims folder, the Board has recharacterized the issue as a claim for an effective date prior to October 1, 2008, as that is the presently assigned effective date for TDIU.

Also, the Board notes that the issue of entitlement to an evaluation in excess of 20 percent for status post right patellofemoral arthroplasty with partial reconstruction, with residuals, from January 1, 2007, to August 26, 2007, was denied by way of a January 2011 Board Decision.  It is unclear why the Appeals Management Center (AMC) included this issue on the August 2011 supplemental statement of the case, or why the Veteran's representative included this issue in his October 2011 Written Brief Presentation.  This issue was decided and is no longer within the Board's jurisdiction.  Should the Veteran wish for his representative's October 2011 statements as to the right knee rating to be considered as a new claim, he should so inform the RO.  The Board will not further consider this issue at this time.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

The Veteran was awarded a total disability rating based upon individual unemployability (TDIU).  He has perfected an appeal of the October 1, 2008, effective date.  In December 2010, he stated that he has had a claim pending since 2003 for his service-connected right knee, and that he has been unable to work since December 2003 because of his right knee disability and the multiple surgeries associated with it.

A review of the record reveals that the Veteran did, in fact, file his right knee increased rating claim in January 2003.  An outpatient treatment record at that time confirms that he was working.  By the time of an April 2003 VA examination, the Veteran reported that he had to stop work as a landscaper.  In June 2003, he had a surgery on his knee.  Following the surgery, the Veteran was afforded another VA examination in November 2003, at which time the examiner confirmed that the Veteran would not be able to return to work as a landscaper, and could only perform sedentary work.  The record confirms that the Veteran later applied for and started in a VA Vocational Rehabilitation program.  An August 2004 record from a VA orthopaedic surgeon to the Vocational Rehabilitation office indicates that the Veteran would need a desk-based job in order to prolong his knee cartilage the longest.

In May 2004, a VA orthopaedic resident physician made a note that the Veteran was unable to work due to pain ever since his June 2003 surgery.  By May 2005, VA outpatient records confirm that the Veteran was altogether unable to carry any weight on the right leg.  Next, in August 2005, one of his VA physicians clearly stated that the rating schedule does not contemplate the Veteran's disability, then confirming that the Veteran cannot handle any manual labor.  Again in October 2005, a VA physician noted that the Veteran was unable to work due to pain.  Two months later, the Veteran underwent another surgery.

In April 2006, a VA physician noted that the Veteran had been unable to work for the prior two years due to the knee disability.  And, twice in 2007 the Veteran's VA treating doctors characterized the Veteran as completely disabled.  Then, in October 2008, a VA examiner noted the Veteran's history as unable to work for the prior six years and that he is incapable of work as a landscaper.  Following this examination, the RO deemed the Veteran unemployable and awarded the TDIU rating.

Thus, the record shows that the Veteran was largely unemployable ever since his June 2003 right knee surgery.  The Veteran was assigned a temporary 100 percent rating following this surgery, after which his combined rating returned to 50 percent, effective October 18, 2005.  He was then again assigned a temporary 100 percent rating, effective December 20, 2005, after which the combined rating again returned to 50 percent, effective January 1, 2007.  Then, another 100 percent rating was assigned, effective August 27, 2007, after which the rating remained 100 percent, including the assignment of the TDIU under appeal, effective October 1, 2008.  Since the June 2003 surgery, the ratings, other than the periodic temporary 100 percent ratings, combine to 50 percent.  TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

The Veteran's combined disability rating at the time relevant to this appeal was 50 percent.  Thus, he did not satisfy the threshold minimum percentage rating requirements for a TDIU.  If, however, a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

In this case, the Board recognizes that the Veteran himself did not mention his unemployability until November 2008, but the record clearly raised the claim as part and parcel of the 2003 increased rating claim for the right knee.  The Board, by way of this remand, is referring the issue of entitlement to a TDIU prior to October 1, 2008, to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 4.16(b).  

The Board realizes it cannot assign an extra-schedular evaluation in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Instead, the Board must refer the Veteran's claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for this special consideration when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director has determined that an extraschedular evaluation is not warranted does the Board have jurisdiction to decide the claim on the merits.

In conclusion, the Board refers the Veteran's claim for entitlement to an effective date prior to October 1, 2008, for a TDIU to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extraschedular evaluation under 38 C.F.R. § 4.16(b).


Accordingly, the case is REMANDED for the following action:

1.  Submit the Veteran's claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extra-schedular evaluation and determination as to the Veteran's unemployability due to service-connected disabilities prior to October 1, 2008.  38 C.F.R. § 4.16(b) (2011).  All of the Veteran's service-connected disabilities, as well as his employment history, educational and vocational attainment and all other factors having a bearing on his employability (or lack thereof) should be considered.

2.  Readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter  the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


					(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


